Exhibit 10.3
 
 EXECUTION VERSION
 




REGISTRATION RIGHTS AGREEMENT




by and among




Hecla Mining Company,
the Guarantors




and




Merrill Lynch, Pierce, Fenner & Smith Incorporated,
and
Scotia Capital (USA) Inc.
as Representatives of the Initial Purchasers

 




Dated as of April 12, 2013
 
 
 

--------------------------------------------------------------------------------

 


REGISTRATION RIGHTS AGREEMENT
 
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of April 12, 2013, by and among Hecla Mining Company, a Delaware corporation
(the “Company”), Hecla Limited, a Delaware corporation, Hecla Alaska LLC, a
Delaware limited liability company, Hecla Greens Creek Mining Company, a
Delaware corporation, Hecla Juneau Mining Company, a Delaware corporation, Hecla
Admiralty Company, a Delaware corporation, Silver Hunter Mining Company, a
Delaware corporation, Rio Grande Silver, Inc., a Delaware corporation, Burke
Trading Inc., a Delaware corporation, RHL Holdings, Inc., a Delaware
corporation, Hecla Silver Valley, Inc., a Delaware corporation, and Hecla MC
Subsidiary, LLC, a Delaware limited liability company (collectively, the
“Guarantors”), and Merrill Lynch, Pierce, Fenner & Smith Incorporated and Scotia
Capital (USA) Inc. as Representative of the several Initial Purchasers named in
Schedule A to the Purchase Agreement (as defined below) (collectively, the
“Initial Purchasers”), each of whom has agreed to purchase the Company’s 6.875%
Senior Notes due 2021 (the “Initial Notes”) fully and unconditionally guaranteed
by the Guarantors (the “Guarantees”) pursuant to the Purchase Agreement.  The
Initial Notes and the Guarantees attached thereto are herein collectively
referred to as the “Initial Securities.”
 
This Agreement is made pursuant to the Purchase Agreement, dated April 9, 2013
(the “Purchase Agreement”), among the Company, the Guarantors and the Initial
Purchasers (i) for the benefit of the Initial Purchasers and (ii) for the
benefit of the holders from time to time of the Initial Securities, including
the Initial Purchasers.  In order to induce the Initial Purchasers to purchase
the Initial Securities, the Company has agreed to provide the registration
rights set forth in this Agreement.  The execution and delivery of this
Agreement is a condition to the obligations of the Initial Purchasers set forth
in Section 5(f) of the Purchase Agreement.
 
The parties hereby agree as follows:
 
SECTION 1.           Definitions.  As used in this Agreement, the following
capitalized terms shall have the following meanings:
 
Additional Interest Payment Date:  With respect to the Initial Securities, each
Interest Payment Date.
 
Broker-Dealer:  Any broker or dealer registered under the Exchange Act.
 
Business Day:  Any day other than a Saturday, Sunday or U.S. federal holiday or
a day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.
 
Closing Date:  The date of this Agreement.
 
Commission:  The Securities and Exchange Commission.
 
Consummate:  A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Securities to be issued in the Exchange
Offer, (ii) the maintenance of such Registration Statement continuously
effective and the keeping of the Exchange Offer open for a period not less than
the minimum period required pursuant to Section 3(b) hereof, and (iii) the
delivery by the Company to the Registrar under the Indenture of Exchange
Securities in the same aggregate principal amount as the aggregate principal
amount of Initial Securities that were tendered by Holders thereof pursuant to
the Exchange Offer.
 
 
 

--------------------------------------------------------------------------------

 
 
Effectiveness Target Date:  As defined in Section 5 hereof.
 
Exchange Act:  The Securities Exchange Act of 1934, as amended.
 
Exchange Offer:  The registration by the Company under the Securities Act of the
Exchange Securities pursuant to a Registration Statement pursuant to which the
Company offers the Holders of all outstanding Transfer Restricted Securities the
opportunity to exchange all such outstanding Transfer Restricted Securities held
by such Holders for Exchange Securities in an aggregate principal amount equal
to the aggregate principal amount of the Transfer Restricted Securities tendered
in such exchange offer by such Holders.
 
Exchange Offer Registration Statement:  The Registration Statement relating to
the Exchange Offer, including the related Prospectus.
 
Exchange Securities:  The 6.875% Senior Notes due 2021, of the same series under
the Indenture as the Initial Notes and the Guarantees attached thereto, to be
issued to Holders in exchange for Transfer Restricted Securities pursuant to
this Agreement.
 
FINRA:  Financial Industry Regulatory Authority.
 
Holders:  As defined in Section 2(b) hereof.
 
Indemnified Holder:  As defined in Section 8(a) hereof.
 
Indenture:  The Indenture, dated as of April 12, 2013, by and among the Company,
the Guarantors and The Bank of New York Mellon Trust Company, N.A., as trustee
(the “Trustee”), pursuant to which the Securities are to be issued, as such
Indenture is amended or supplemented from time to time in accordance with the
terms thereof.
 
Initial Notes:  As defined in the preamble hereto.
 
Initial Placement:  The issuance and sale by the Company of the Initial
Securities to the Initial Purchasers pursuant to the Purchase Agreement.
 
Initial Purchasers:  As defined in the preamble hereto.
 
Initial Securities:  As defined in the preamble hereto.
 
Interest Payment Date:  As defined in the Indenture and the Securities.
 
 
-2-

--------------------------------------------------------------------------------

 
 
Person:  An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.
 
Prospectus:  The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.
 
Registration Default:  As defined in Section 5 hereof.
 
Registration Statement:  Any registration statement of the Company relating to
(a) an offering of Exchange Securities pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Securities pursuant to the Shelf
Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.
 
Securities:  As defined in the preamble hereto.
 
Securities Act:  The Securities Act of 1933, as amended.
 
Shelf Filing Deadline:  As defined in Section 4(a) hereof.
 
Shelf Registration Statement:  As defined in Section 4(a) hereof.
 
Transfer Restricted Securities:  Each Initial Security, until the earliest to
occur of (a) the date on which such Initial Security is exchanged in the
Exchange Offer for an Exchange Security entitled to be resold to the public by
the Holder thereof without complying with the prospectus delivery requirements
of the Securities Act, (b) the date on which such Initial Security has been
effectively registered under the Securities Act and disposed of in accordance
with a Shelf Registration Statement and (c) the date on which such Initial
Security is distributed to the public by a Broker-Dealer pursuant to the “Plan
of Distribution” contemplated by the Exchange Offer Registration Statement
(including delivery of the Prospectus contained therein).
 
Trust Indenture Act:  The Trust Indenture Act of 1939, as amended.
 
Underwritten Registration or Underwritten Offering:  A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.
 
SECTION 2.           Securities Subject to this Agreement.
 
(a)           Transfer Restricted Securities.  The securities entitled to the
benefits of this Agreement are the Transfer Restricted Securities.
 
(b)           Holders of Transfer Restricted Securities.  A Person is deemed to
be a holder of Transfer Restricted Securities (each, a “Holder”) whenever such
Person owns Transfer Restricted Securities.
 
 
-3-

--------------------------------------------------------------------------------

 
 
SECTION 3.           Registered Exchange Offer.
 
(a)           Unless the Exchange Offer shall not be permissible under
applicable law or Commission policy (after the procedures set forth in Section
6(a) hereof have been complied with), each of the Company and the Guarantors
shall (i) cause to be filed with the Commission as soon as practicable after the
Escrow End Date (as such term is defined in the Purchase Agreement) but in no
event later than 270 days after the Closing Date (or if such 270th day is not a
Business Day, the next succeeding Business Day), a Registration Statement under
the Securities Act relating to the Exchange Securities and the Exchange Offer,
(ii) use its commercially reasonable efforts to cause such Registration
Statement to become effective at the earliest possible time, but in no event
later than 330 days after the Closing Date (or if such 330th day is not a
Business Day, the next succeeding Business Day), (iii) in connection with the
foregoing, file (A) all pre-effective amendments to such Registration Statement
as may be reasonably necessary in order to cause such Registration Statement to
become effective, (B) if applicable, a post-effective amendment to such
Registration Statement pursuant to Rule 430A under the Securities Act and (C)
cause all necessary filings in connection with the registration and
qualification of the Exchange Securities to be made under the state securities
or blue sky laws of such jurisdictions as are necessary to permit Consummation
of the Exchange Offer, and (iv) upon the effectiveness of such Registration
Statement, commence the Exchange Offer.  The Exchange Offer shall be on the
appropriate form permitting registration of the Exchange Securities to be
offered in exchange for the Transfer Restricted Securities and to permit resales
of Initial Securities held by Broker-Dealers as contemplated by Section 3(c)
hereof.
 
(b)           The Company and the Guarantors shall cause the Exchange Offer
Registration Statement to be effective continuously and shall keep the Exchange
Offer open for a period of not less than the minimum period required under
applicable federal and state securities laws to Consummate the Exchange Offer;
provided, however, that in no event shall such period be less than 20 Business
Days after the date notice of the Exchange Offer is mailed to the Holders.  The
Company shall cause the Exchange Offer to comply with all applicable federal and
state securities laws.  No securities other than the Exchange Securities shall
be included in the Exchange Offer Registration Statement.  The Company shall use
its commercially reasonable efforts to cause the Exchange Offer to be
Consummated on the earliest practicable date after the Exchange Offer
Registration Statement has become effective, but in no event later than 365 days
after the Closing Date (or if such 365th day is not a Business Day, the next
succeeding Business Day).
 
(c)           The Company shall indicate in a “Plan of Distribution” section
contained in the Prospectus forming a part of the Exchange Offer Registration
Statement that any Broker-Dealer who holds Initial Securities that are Transfer
Restricted Securities and that were acquired for its own account as a result of
market-making activities or other trading activities (other than Transfer
Restricted Securities acquired directly from the Company), may exchange such
Initial Securities pursuant to the Exchange Offer; however, such Broker-Dealer
may be deemed to be an “underwriter” within the meaning of the Securities Act
and must, therefore, deliver a prospectus meeting the requirements of the
Securities Act in connection with any resales of the Exchange Securities
received by such Broker-Dealer in the Exchange Offer, which prospectus delivery
requirement may be satisfied by the delivery by such Broker-Dealer of the
Prospectus contained in the Exchange Offer Registration Statement.  Such “Plan
of Distribution” section shall also contain all other information with respect
to such resales by Broker-Dealers that the Commission may require in order to
permit such resales pursuant thereto, but such “Plan of Distribution” shall not
name any such Broker-Dealer or disclose the amount of Initial Securities held by
any such Broker-Dealer except to the extent required by the Commission as a
result of a change in policy after the date of this Agreement.
 
 
-4-

--------------------------------------------------------------------------------

 
 
Each of the Company and the Guarantors shall use its commercially reasonable
efforts to keep the Exchange Offer Registration Statement continuously
effective, supplemented and amended as required by the provisions of Section
6(c) hereof to the extent necessary to ensure that it is available for resales
of Initial Securities acquired by Broker-Dealers for their own accounts as a
result of market-making activities or other trading activities, and to ensure
that it conforms with the requirements of this Agreement, the Securities Act and
the policies, rules and regulations of the Commission as announced from time to
time, for a period ending on the earlier of (i) 180 days from the date on which
the Exchange Offer Registration Statement is declared effective and (ii) the
date on which a Broker-Dealer is no longer required to deliver a prospectus in
connection with market-making or other trading activities.
 
The Company shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
180-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.
 
SECTION 4.           Shelf Registration.
 
(a)           Shelf Registration.  If (i) the Company is not required to file an
Exchange Offer Registration Statement or to consummate the Exchange Offer
because the Exchange Offer is not permitted by applicable law or Commission
policy (after the procedures set forth in Section 6(a) hereof have been complied
with), (ii) for any reason the Exchange Offer is not Consummated within 365 days
after the Closing Date (or if such 365th day is not a Business Day, the next
succeeding Business Day), or (iii) with respect to any Holder of Transfer
Restricted Securities (A) such Holder is prohibited by applicable law or
Commission policy from participating in the Exchange Offer, or (B) such Holder
may not resell the Exchange Securities acquired by it in the Exchange Offer to
the public without delivering a prospectus and the Prospectus contained in the
Exchange Offer Registration Statement is not appropriate or available for such
resales by such Holder, or (C) such Holder is a Broker-Dealer and holds Initial
Securities acquired directly from the Company or one of its affiliates, then,
upon such Holder’s request, which shall be delivered to the Company in writing
with a reasonable description as to the applicability of the foregoing clause
(A), (B) or (C), the Company and the Guarantors shall:
 
(x)           cause to be filed a shelf registration statement pursuant to Rule
415 under the Securities Act, which may be an amendment to the Exchange Offer
Registration Statement (in either event, the “Shelf Registration Statement”) on
or prior to the earliest to occur of (1) the 30th day after the date on which
the Company determines that it is not able to file the Exchange Offer
Registration Statement, (2) the 30th day after the date on which the Company
receives notice from a Holder of Transfer Restricted Securities as contemplated
by clause (iii) above, and (3) the 365th day after the Closing Date (or if such
365th day is not a Business Day, the next succeeding Business Day) (such
earliest date being the “Shelf Filing Deadline”), which Shelf Registration
Statement shall provide for resales of all Transfer Restricted Securities the
Holders of which shall have provided the information required pursuant to
Section 4(b) hereof; and
 
 
-5-

--------------------------------------------------------------------------------

 
 
(y)           use their commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective by the Commission on or before
the 30th day after the Shelf Filing Deadline (or if such 30th day is not a
Business Day, the next succeeding Business Day).
 
Each of the Company and the Guarantors shall use its commercially reasonable
efforts to keep such Shelf Registration Statement continuously effective,
supplemented and amended as required by the provisions of Sections 6(b) and (c)
hereof to the extent necessary to ensure that it is available for resales of
Initial Securities by the Holders of Transfer Restricted Securities entitled to
the benefit of this Section 4(a), and to ensure that it conforms with the
requirements of this Agreement, the Securities Act and the policies, rules and
regulations of the Commission as announced from time to time until the earliest
of (i) 2 years following the effective date of such Shelf Registration
Statement, (ii) the date when all the Initial Securities covered by such Shelf
Registration Statement have been sold pursuant to such Shelf Registration
Statement or (iii) the date upon which all of the Initial Securities covered by
such Shelf Registration Statement (a) become eligible for resale, without regard
to volume, manner of sale or other restrictions, pursuant to Rule 144, (b) are
represented by security certificates that do not bear any restrictive legends
relating to the Securities Act and (c) bear an unrestricted CUSIP marker.
 
(b)           Provision by Holders of Certain Information in Connection with the
Shelf Registration Statement.  No Holder of Transfer Restricted Securities may
include any of its Transfer Restricted Securities in any Shelf Registration
Statement pursuant to this Agreement unless and until such Holder furnishes to
the Company in writing, within 20 Business Days after receipt of a request
therefor, such information as the Company may reasonably request for use in
connection with any Shelf Registration Statement or Prospectus or preliminary
Prospectus included therein.  Each Holder as to which any Shelf Registration
Statement is being effected agrees to furnish promptly to the Company all
information required to be disclosed under the Securities Act or the Exchange
Act (and any regulations under either statute), or in order to make the
information previously furnished to the Company by such Holder not materially
misleading.
 
SECTION 5.           Special Interest.  If (i) any of the Registration
Statements required by this Agreement is not filed with the Commission on or
prior to the date specified for such filing in this Agreement, (ii) any of such
Registration Statements has not been declared effective by the Commission on or
prior to the date specified for such effectiveness in this Agreement (the
“Effectiveness Target Date”), (iii) the Exchange Offer has not been Consummated
within 365 days after the Closing Date with respect to the Exchange Offer
Registration Statement or (iv) any Registration Statement required by this
Agreement is filed and declared effective but shall thereafter cease to be
effective or fail to be usable for its intended purpose without being succeeded
promptly by a post-effective amendment to such Registration Statement that cures
such failure and that is itself immediately declared effective (each such event
referred to in clauses (i) through (iv), a “Registration Default”), the Company
hereby agrees that the interest rate borne by the Transfer Restricted Securities
shall be increased by 0.25% per annum during the 90-day period immediately
following the occurrence of any Registration Default (or combination of
Registration Defaults) and shall increase by 0.25 % per annum at the end of each
subsequent 90-day period, but in no event shall all such increases in the
aggregate exceed 1.00% per annum, and in no event shall such increase exceed
0.25% per annum in any 90-day period regardless of how many Registration
Defaults occur in such 90-day period.  Following the cure of all Registration
Defaults relating to any particular Transfer Restricted Securities, the interest
rate borne by the relevant Transfer Restricted Securities will be reduced to the
original interest rate borne by such Transfer Restricted Securities; provided,
however, that, if after any such reduction in interest rate, a different
Registration Default occurs, the interest rate borne by the relevant Transfer
Restricted Securities shall again be increased pursuant to the foregoing
provisions.

 
-6-

--------------------------------------------------------------------------------

 
 
All obligations of the Company and the Guarantors set forth in the preceding
paragraph that are outstanding with respect to any Transfer Restricted Security
at the time such security ceases to be a Transfer Restricted Security shall
survive until such time as all such obligations with respect to such security
shall have been satisfied in full.
 
SECTION 6.           Registration Procedures.
 
(a)           Exchange Offer Registration Statement.  In connection with the
Exchange Offer, the Company and the Guarantors shall comply with all of the
provisions of Section 6(c) hereof, shall use their commercially reasonable
efforts to effect such exchange to permit the sale of Transfer Restricted
Securities being sold in accordance with the intended method or methods of
distribution, and shall comply with all of the following provisions:
 
(i)            If in the reasonable opinion of counsel to the Company there is a
question as to whether the Exchange Offer is permitted by applicable law or
Commission policy, each of the Company and the Guarantors hereby agrees to seek
a no-action letter or other favorable decision from the Commission allowing the
Company and the Guarantors to Consummate an Exchange Offer for such Initial
Securities.  Each of the Company and the Guarantors hereby agrees to pursue the
issuance of such a decision to the Commission staff level but shall not be
required to take commercially unreasonable action to effect a change of
Commission policy.  Each of the Company and the Guarantors hereby agrees,
however, to (A) participate in telephonic conferences with the Commission, (B)
deliver to the Commission staff an analysis prepared by counsel to the Company
setting forth the legal bases, if any, upon which such counsel has concluded
that such an Exchange Offer should be permitted and (C) diligently pursue a
favorable resolution by the Commission staff of such submission.
 
(ii)           As a condition to its participation in the Exchange Offer
pursuant to the terms of this Agreement:
 
(1)           Each Holder of Transfer Restricted Securities shall furnish, upon
the request of the Company, prior to the Consummation thereof, a written
representation to the Company (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is not an affiliate of the Company, (B) it is not engaged in,
and does not intend to engage in, and has no arrangement or understanding with
any Person to participate in, a distribution of the Exchange Securities to be
issued in the Exchange Offer and (C) it is acquiring the Exchange Securities in
its ordinary course of business.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(2)           All such Holders of Transfer Restricted Securities shall otherwise
cooperate in the Company’s preparations for the Exchange Offer.
 
(3)           Each Holder hereby acknowledges and agrees that any Broker-Dealer
and any such Holder using the Exchange Offer to participate in a distribution of
the securities to be acquired in the Exchange Offer (1) could not under
Commission policy as in effect on the date of this Agreement rely on the
position of the Commission enunciated in Morgan Stanley and Co., Inc. (available
June 5, 1991) and Exxon Capital Holdings Corporation (available May 13, 1988),
as interpreted in the Commission’s letter to Shearman & Sterling dated July 2,
1993, and similar no-action letters (which may include any no-action letter
obtained pursuant to clause (i) above), and (2) must comply with the
registration and prospectus delivery requirements of the Securities Act in
connection with a secondary resale transaction and that such a secondary resale
transaction should be covered by an effective registration statement containing
the selling security holder information required by Item 507 or 508, as
applicable, of Regulation S-K if the resales are of Exchange Securities obtained
by such Holder in exchange for Initial Securities acquired by such Holder
directly from the Company.
 
(b)           Shelf Registration Statement.  In connection with the Shelf
Registration Statement, each of the Company and the Guarantors shall comply with
all the provisions of Section 6(c) hereof and shall use its commercially
reasonable efforts to effect such registration to permit the sale of the
Transfer Restricted Securities being sold in accordance with the intended method
or methods of distribution thereof, and pursuant thereto each of the Company and
the Guarantors will as expeditiously as possible after such obligation is
triggered, in compliance with Section 4(a) hereof, prepare and file with the
Commission a Registration Statement relating to the registration on any
appropriate form under the Securities Act, which form shall be available for the
sale of the Transfer Restricted Securities in accordance with the intended
method or methods of distribution thereof.
 
(c)           General Provisions.  In connection with any Registration Statement
and any Prospectus required by this Agreement to permit the sale or resale of
Transfer Restricted Securities (including, without limitation, any Registration
Statement and the related Prospectus required to permit resales of Initial
Securities by Broker-Dealers), each of the Company and the Guarantors shall:
 
(i)             use its commercially reasonable efforts to keep such
Registration Statement continuously effective and provide all requisite
financial statements (including, if required by the Securities Act or any
regulation thereunder, financial statements of the Guarantors for the period
specified in Section 3 or 4 hereof, as applicable; upon the occurrence of any
event that would cause any such Registration Statement or the Prospectus
contained therein (A) to contain a material misstatement or omission or (B) not
to be effective and usable for resale of Transfer Restricted Securities during
the period required by this Agreement, the Company shall file promptly an
appropriate amendment to such Registration Statement, in the case of clause (A),
correcting any such misstatement or omission, and, in the case of either clause
(A) or (B), use its commercially reasonable efforts to cause such amendment to
be declared effective and such Registration Statement and the related Prospectus
to become usable for their intended purpose(s) as soon as practicable
thereafter;
 
 
-8-

--------------------------------------------------------------------------------

 
 
(ii)            prepare and file with the Commission such amendments and
post-effective amendments to the applicable Registration Statement as may be
necessary to keep the Registration Statement effective for the applicable period
set forth in Section 3 or 4 hereof, as applicable, or such shorter period as
will terminate when all Transfer Restricted Securities covered by such
Registration Statement have been sold; cause the Prospectus to be supplemented
by any required Prospectus supplement, and as so supplemented to be filed
pursuant to Rule 424 under the Securities Act, and to comply fully with the
applicable provisions of Rules 424 and 430A under the Securities Act in a timely
manner; and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement during the
applicable period in accordance with the intended method or methods of
distribution by the sellers thereof set forth in such Registration Statement or
supplement to the Prospectus;
 
(iii)           advise the underwriter(s), if any, and selling Holders promptly
and, if requested by such Persons, to confirm such advice in writing, (A) when
the Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any Registration Statement or any post-effective
amendment thereto, when the same has become effective, (B) of any request by the
Commission for amendments to the Registration Statement or amendments or
supplements to the Prospectus or for additional information relating thereto,
(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement under the Securities Act or of the
suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, (D) of the
existence of any fact or the happening of any event known by the Company that
makes any statement of a material fact made in the Registration Statement, the
Prospectus, any amendment or supplement thereto, or any document incorporated by
reference therein untrue, or that requires the making of any additions to or
changes in the Registration Statement or the Prospectus in order to make the
statements therein not misleading in light of the circumstances under which they
were made.  If at any time the Commission shall issue any stop order suspending
the effectiveness of the Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Transfer Restricted
Securities under state securities or blue sky laws, each of the Company and the
Guarantors shall use its commercially reasonable efforts to obtain the
withdrawal or lifting of such order at the earliest possible time;
 
 
-9-

--------------------------------------------------------------------------------

 
 
(iv)          furnish without charge to each of the Initial Purchasers, each
selling Holder named in any Registration Statement, and each of the
underwriter(s), if any, before filing with the Commission, copies of any
Registration Statement or any Prospectus included therein or any amendments or
supplements to any such Registration Statement or Prospectus (including all
documents incorporated by reference after the initial filing of such
Registration Statement), which documents will be subject to the review and
reasonable comment of such Holders and underwriter(s) in connection with such
sale, if any, for a period of at least three Business Days, and the Company will
not file any such Registration Statement or Prospectus or any amendment or
supplement to any such Registration Statement or Prospectus (including all such
documents incorporated by reference) to which an Initial Purchaser of Transfer
Restricted Securities covered by such Registration Statement or the
underwriter(s), if any, shall reasonably object in writing within three Business
Days after the receipt thereof (such objection to be deemed timely made upon
confirmation of telecopy transmission within such period); provided, however,
that this paragraph shall not apply to the Company’s annual report on Form 10-K,
its quarterly reports on Form 10-Q, its current reports on Form 8-K or any other
documents filed pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Exchange
Act (the “Exchange Act Documents”); provided further that the Company shall
promptly notify Holders of the filing of any Exchange Act Documents and provide
copies of such Exchange Act Documents except such Exchange Act Documents or
other filings related to the offering, registration or listing of, or other
acts, events, circumstances or activities in respect of, other securities and
not to Transfer Restricted Securities.  The objection of an Initial Purchaser or
underwriter, if any, shall be deemed to be reasonable if such Registration
Statement, amendment, Prospectus or supplement, as applicable, as proposed to be
filed, contains a material misstatement or omission;
 
(v)           promptly prior to the filing of any document that is to be
incorporated by reference into a Registration Statement or Prospectus (other
than Exchange Act Documents or other filings related to the offering,
registration or listing of, or other acts, events, circumstances or activities
in respect of, other securities and not to Transfer Restricted Securities),
provide copies of such document to the Initial Purchasers, each selling Holder
named in any Registration Statement, and to the underwriter(s), if any, make the
Company’s and the Guarantors’ representatives available for discussion of such
document and other customary due diligence matters, and include such information
in such document prior to the filing thereof as such selling Holders or
underwriter(s), if any, reasonably may request;
 
(vi)          make available at reasonable times for inspection by the Initial
Purchasers, the managing underwriter(s), if any, participating in any
disposition pursuant to such Registration Statement and any attorney or
accountant retained by such Initial Purchasers or any of the underwriter(s), all
financial and other records, pertinent corporate documents and properties of
each of the Company and the Guarantors and cause the Company’s and the
Guarantors’ officers, directors and employees to supply all information
reasonably requested by any such Holder, underwriter, attorney or accountant in
connection with such Registration Statement or any post-effective amendment
thereto subsequent to the filing thereof and prior to its effectiveness and to
participate in meetings with investors to the extent requested by the managing
underwriter(s), if any;
 
 
-10-

--------------------------------------------------------------------------------

 
 
(vii)         if requested by any selling Holders or the underwriter(s), if any,
promptly incorporate in any Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
selling Holders and underwriter(s), if any, may reasonably request to have
included therein, including, without limitation, information relating to the
“Plan of Distribution” of the Transfer Restricted Securities, information with
respect to the principal amount of Transfer Restricted Securities being sold to
such underwriter(s), the purchase price being paid therefor and any other terms
of the offering of the Transfer Restricted Securities to be sold in such
offering; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as reasonably practicable after the Company is
notified of the matters to be incorporated in such Prospectus supplement or
post-effective amendment;
 
(viii)        cause the Transfer Restricted Securities covered by the
Registration Statement or the Company’s unsecured senior notes to be rated with
the appropriate rating agencies, if so requested by the Holders of a majority in
aggregate principal amount of Securities covered thereby or the underwriter(s),
if any;
 
(ix)           furnish to each Initial Purchaser, each selling Holder and each
of the underwriter(s), if any, without charge, at least one copy of the
Registration Statement, as first filed with the Commission, and of each
amendment thereto, including financial statements and schedules, all documents
incorporated by reference therein and all exhibits (including exhibits
incorporated therein by reference);
 
(x)            deliver to each selling Holder and each of the underwriter(s), if
any, without charge, as many copies of the Prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such Persons
reasonably may request; each of the Company and the Guarantors hereby consents
to the use of the Prospectus and any amendment or supplement thereto as required
by law by each of the selling Holders and each of the underwriter(s), if any, in
connection with the offering and the sale of the Transfer Restricted Securities
covered by the Prospectus or any amendment or supplement thereto;
 
(xi)           enter into such customary agreements (including an underwriting
agreement), and make such customary and reasonable representations and
warranties, and take all such other customary and reasonable actions in
connection therewith in order to expedite or facilitate the disposition of the
Transfer Restricted Securities pursuant to any Registration Statement
contemplated by this Agreement, all to such extent as may be reasonably
requested by any Initial Purchaser or by any Holder of Transfer Restricted
Securities or underwriter in connection with any sale or resale pursuant to any
Registration Statement contemplated by this Agreement; and whether or not an
underwriting agreement is entered into and whether or not the registration is an
Underwritten Registration, each of the Company and the Guarantors shall:
 
(A)           furnish to each Initial Purchaser, each selling Holder and each
underwriter, if any, in such substance and scope as they may reasonably request
and as are customarily made by issuers to underwriters in primary underwritten
offerings, upon the date of the Consummation of the Exchange Offer or, if
applicable, the effectiveness of the Shelf Registration Statement:
 
 
-11-

--------------------------------------------------------------------------------

 
 
(1)           a certificate, dated the date of Consummation of the Exchange
Offer or the date of effectiveness of the Shelf Registration Statement, as the
case may be, signed by (y) the President or any Vice President and (z) a
principal financial or accounting officer of each of the Company and the
Guarantors, confirming, as of the date thereof, the matters set forth in
paragraphs (i), (ii) and (iii) of Section 5(e) of the Purchase Agreement and
such other matters as such parties may reasonably request;
 
(2)           an opinion, dated the date of Consummation of the Exchange Offer
or the date of effectiveness of the Shelf Registration Statement, as the case
may be, of in-house and/or outside counsel or counsels for the Company and the
Guarantors, covering the matters set forth in Section 5(c) of the Purchase
Agreement and such other matter as such parties may reasonably request, and in
any event including a statement to the effect that each such counsel has
participated in conferences with officers and other representatives of the
Company and the Guarantors, representatives of the independent public
accountants for the Company and the Guarantors, representatives of the
underwriter(s), if any, and counsel to the underwriter(s), if any, in connection
with the preparation of such Registration Statement and the related Prospectus
and have considered the matters required to be stated therein and the statements
contained therein, although such counsel has not independently verified the
accuracy, completeness or fairness of such statements; and that such counsel
advises that, on the basis of the foregoing, no facts came to such counsel’s
attention that caused such counsel to believe that the applicable Registration
Statement, at the time such Registration Statement or any post-effective
amendment thereto became effective, and, in the case of the Exchange Offer
Registration Statement, as of the date of Consummation, contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances under which they were made, or that the Prospectus
contained in such Registration Statement as of its date and, in the case of the
opinion dated the date of Consummation of the Exchange Offer, as of the date of
Consummation, contained an untrue statement of a material fact or omitted to
state a material fact necessary in order to make the statements therein not
misleading in light of the circumstances under which they were made.  Without
limiting the foregoing, such counsel may state further that such counsel assumes
no responsibility for, and has not independently verified, the accuracy,
completeness or fairness of the financial statements, notes and schedules and
other financial data included in any Registration Statement contemplated by this
Agreement or the related Prospectus; and
 
 
-12-

--------------------------------------------------------------------------------

 
 
(3)           a customary comfort letter, dated the date of effectiveness of the
Shelf Registration Statement, from the Company’s independent accountants, in the
customary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with primary
underwritten offerings, and covering or affirming the matters set forth in the
comfort letters delivered pursuant to Section 5(a) of the Purchase Agreement,
without exception;
 
(B)          set forth in full or incorporate by reference in the underwriting
agreement, if any, the indemnification provisions and procedures of Section 8
hereof with respect to all parties to be indemnified pursuant to said Section;
and
 
(C)          deliver such other documents and certificates as may be reasonably
requested by such parties to evidence compliance with Section 6(c)(xi)(A) hereof
and with any customary conditions contained in the underwriting agreement or
other agreement entered into by the Company or any of the Guarantors pursuant to
this Section 6(c)(xi), if any.
 
If at any time the representations and warranties of the Company and the
Guarantors contemplated in Section 6(c)(xi)(A)(1) hereof cease to be true and
correct, the Company or the Guarantors shall so advise the Initial Purchasers
and the underwriter(s), if any, and each selling Holder promptly and, if
requested by such Persons, shall confirm such advice in writing;
 
(xii)                 prior to any public offering of Transfer Restricted
Securities, cooperate with the selling Holders, the underwriter(s), if any, and
their respective counsel in connection with the registration and qualification
of the Transfer Restricted Securities under the state securities or blue sky
laws of such jurisdictions as the selling Holders or underwriter(s), if any, may
reasonably request and do any and all other acts or things reasonably necessary
or advisable to enable the disposition in such jurisdictions of the Transfer
Restricted Securities covered by the Shelf Registration Statement; provided,
however, that none of the Company or the Guarantors shall be required to
register or qualify as a foreign corporation where it is not then so qualified
or to take any action that would subject it to the service of process in suits
or to taxation, other than as to matters and transactions relating to the
Registration Statement, in any jurisdiction where it is not then so subject;
 
(xiii)                shall issue, upon the request of any Holder of Initial
Securities covered by the Shelf Registration Statement, Exchange Securities
having an aggregate principal amount equal to the aggregate principal amount of
Initial Securities surrendered to the Company by such Holder in exchange
therefor or being sold by such Holder; such Exchange Securities to be registered
in the name of such Holder or in the name of the purchaser(s) of such
Securities, as the case may be; in return, the Initial Securities held by such
Holder shall be surrendered to the Company for cancellation;
 
(xiv)                cooperate with the selling Holders and the underwriter(s),
if any, to facilitate the timely preparation and delivery of certificates
representing Transfer Restricted Securities to be sold and where appropriate not
bearing any restrictive legends; and enable such Transfer Restricted Securities
to be in such denominations and registered in such names as the Holders or the
underwriter(s), if any, may request at least two Business Days prior to any sale
of Transfer Restricted Securities made by such Holders or underwriter(s);
 
 
-13-

--------------------------------------------------------------------------------

 
 
(xv)                 use its commercially reasonable efforts to cause the
Transfer Restricted Securities covered by the Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to enable the seller or sellers thereof or the
underwriter(s), if any, to consummate the disposition of such Transfer
Restricted Securities, subject to the proviso contained in Section 6(c)(xii)
hereof;
 
(xvi)                if any fact or event contemplated by Section 6(c)(iii)(D)
hereof shall exist or have occurred, prepare a supplement or post-effective
amendment to the Registration Statement or related Prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered to the purchasers of Transfer Restricted Securities, the
Prospectus will not contain an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein not
misleading in light of the circumstances under which they were made;
 
(xvii)               provide a CUSIP number for all Securities not later than
the effective date of the Registration Statement covering such Securities and
provide the Trustee under the Indenture with printed certificates for such
Securities which are in a form eligible for deposit with the Depository Trust
Company and take all other action necessary to ensure that all such Securities
are eligible for deposit with the Depository Trust Company;
 
(xviii)                  cooperate and assist in any filings required to be made
with FINRA and in the performance of any due diligence investigation by any
underwriter (including any “qualified independent underwriter”) that is required
to be retained in accordance with the rules and regulations of FINRA;
 
(xix)                  otherwise use its commercially reasonable efforts to
comply with all applicable rules and regulations of the Commission, and make
generally available to its security holders, as soon as practicable, a
consolidated earnings statement meeting the requirements of Rule 158 (which need
not be audited) for the twelve-month period (A) commencing at the end of any
fiscal quarter in which Transfer Restricted Securities are sold to underwriters
in a firm commitment or best efforts Underwritten Offering or (B) if not sold to
underwriters in such an offering, beginning with the first month of the
Company’s first fiscal quarter commencing after the effective date of the
Registration Statement;
 
(xx)                  cause the Indenture to be qualified under the Trust
Indenture Act not later than the effective date of the first Registration
Statement required by this Agreement, and, in connection therewith, cooperate
with the Trustee and the Holders of Securities to effect such changes to the
Indenture as may be required for such Indenture to be so qualified in accordance
with the terms of the Trust Indenture Act; and to execute and use its
commercially reasonable efforts to cause the Trustee to execute, all documents
that may be required to effect such changes and all other forms and documents
required to be filed with the Commission to enable such Indenture to be so
qualified in a timely manner;
 
 
-14-

--------------------------------------------------------------------------------

 
 
(xxi)                 cause all Securities covered by the Registration Statement
to be listed on each securities exchange or automated quotation system on which
similar securities issued by the Company are then listed if requested by the
Holders of a majority in aggregate principal amount of Initial Securities or the
managing underwriter(s), if any; and
 
(xxii)                provide promptly to each Holder upon request each document
filed with the Commission pursuant to the requirements of Section 13 and Section
15 of the Exchange Act.
 
Each Holder agrees by acquisition of a Transfer Restricted Security that, upon
receipt of any notice from the Company of the existence of any fact of the kind
described in Section 6(c)(iii)(D) hereof, such Holder will forthwith discontinue
disposition of Transfer Restricted Securities pursuant to the applicable
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof, or
until it is advised in writing (the “Advice”) by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus.  If
so directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice.  In the event
the Company shall give any such notice, the time period regarding the
effectiveness of such Registration Statement set forth in Section 3 or 4 hereof,
as applicable, shall be extended by the number of days during the period from
and including the date of the giving of such notice pursuant to Section
6(c)(iii)(D) hereof to and including the date when each selling Holder covered
by such Registration Statement shall have received the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof or
shall have received the Advice; provided, however, that no such extension shall
be taken into account in determining whether Additional Interest is due pursuant
to Section 5 hereof or the amount of such Additional Interest, it being agreed
that the Company’s option to suspend use of a Registration Statement pursuant to
this paragraph shall be treated as a Registration Default for purposes of
Section 5 hereof.
 
SECTION 7.          Registration Expenses.
 
(a)           All expenses incident to the Company’s and the Guarantor’s
performance of or compliance with this Agreement will be borne by the Company
and the Guarantors, jointly and severally, regardless of whether a Registration
Statement becomes effective, including, without limitation: (i) all registration
and filing fees and expenses (including filings made by any Initial Purchaser or
Holder with FINRA (and, if applicable, the reasonable fees and out-of-pocket
expenses of any “qualified independent underwriter” and its counsel that may be
required by the rules and regulations of FINRA)); (ii) all fees and expenses of
compliance with federal securities and state securities or blue sky laws; (iii)
all expenses of printing (including printing certificates for the Exchange
Securities to be issued in the Exchange Offer and printing of Prospectuses),
messenger and delivery services and telephone; (iv) all fees and disbursements
of counsel for the Company, the Guarantors and, subject to Section 7(b) hereof,
the Holders of Transfer Restricted Securities; (v) all application and filing
fees in connection with listing the Exchange Securities, if any, on a securities
exchange or automated quotation system pursuant to the requirements thereof; and
(vi) all fees and disbursements of independent certified public accountants of
the Company and the Guarantors (including the expenses of any comfort letters
required by or incident to such performance).
 
 
-15-

--------------------------------------------------------------------------------

 
 
Each of the Company and the Guarantors will, in any event, bear its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Company or the Guarantors.
 
(b)           In connection with any Registration Statement required by this
Agreement (including, without limitation, the Exchange Offer Registration
Statement and the Shelf Registration Statement), the Company and the Guarantors,
jointly and severally, will reimburse the Initial Purchasers and the Holders of
Transfer Restricted Securities being tendered in the Exchange Offer and/or
resold pursuant to the “Plan of Distribution” contained in the Exchange Offer
Registration Statement or registered pursuant to the Shelf Registration
Statement, as applicable, for the reasonable fees and disbursements for
representation in such capacity of not more than one counsel, who shall be
Cahill Gordon & Reindel LLP or such other counsel as may be chosen by the
Holders of a majority in principal amount of the Transfer Restricted Securities
for whose benefit such Registration Statement is being prepared.
 
SECTION 8.           Indemnification.
 
(a)           The Company and the Guarantors, jointly and severally, agrees to
indemnify and hold harmless (i) each Holder and (ii) each Person, if any, who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) any Holder (any of the Persons referred to in this clause
(ii) being hereinafter referred to as a “controlling person”) and (iii) the
respective officers, directors, partners, employees, representatives and agents
of any Holder or any controlling person (any Person referred to in clause (i),
(ii) or (iii) may hereinafter be referred to as an “Indemnified Holder”), to the
fullest extent lawful, from and against any and all losses, claims, damages,
liabilities, judgments, actions and out-of-pocket expenses (including, without
limitation, and as incurred, reimbursement of all reasonable costs of
investigating, preparing, pursuing, settling, compromising, paying or defending
any claim or action, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, including the reasonable fees and
out-of-pocket expenses of counsel to any Indemnified Holder), joint or several,
directly or indirectly caused by, related to, based upon, arising out of or in
connection with any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement or Prospectus (or any amendment or
supplement thereto), or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances under which they were made,
except insofar as such losses, claims, damages, liabilities or expenses are
caused by an untrue statement or omission or alleged untrue statement or
omission that is made in reliance upon and in conformity with information
relating to any of the Holders furnished in writing to the Company by any of the
Holders expressly for use therein.  This indemnity agreement shall be in
addition to any liability which the Company or any of the Guarantors may
otherwise have.
 
 
-16-

--------------------------------------------------------------------------------

 
 
In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company or the Guarantors, such Indemnified Holder (or the Indemnified Holder
controlled by such controlling person) shall promptly notify the Company and the
Guarantors in writing; provided, however, that the failure to give such notice
shall not relieve any of the Company or the Guarantors of its obligations
pursuant to this Agreement to the extent not materially prejudiced by the
failure to give such notice.  The Company and the Guarantors will be entitled to
participate in and, to the extent that they shall elect, by written notice
delivered to the Indemnified Holder promptly after receiving the aforesaid
notice from such Indemnified Holder, to assume the defense thereof with counsel
reasonably satisfactory to such Indemnified Holder; provided, however, if the
defendants in any such action include both the Indemnified Holder and any of the
Company or the Guarantors and the Indemnified Holder shall have reasonably
concluded that a conflict may arise between the positions of the indemnifying
party and the Indemnified Holder in conducting the defense of any such action or
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the Company
or the Guarantors, the Indemnified Holder shall have the right to select
separate counsel to assume such legal defenses and to otherwise participate in
the defense of such action on behalf of such Indemnified Holder.  Upon receipt
of notice from the Company or the Guarantors to such Indemnified Holder of the
election of any of the Company or the Guarantors to assume the defense of such
action and approval by the Indemnified Holder of counsel, the Company and the
Guarantors will not be liable to such Indemnified Holder under this Section 8
for any legal or other out-of-pocket expenses subsequently incurred by such
Indemnified Holder in connection with the defense thereof unless (i) the
Indemnified Holder shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence or (ii) the Company and the
Guarantors shall not have employed counsel satisfactory to the Indemnified
Holder to represent the Indemnified Holder within a reasonable time after notice
of commencement of the action, in each of which cases the fees and out-of-pocket
expenses of counsel shall be at the expense of the Company and the
Guarantors.  The Company and the Guarantors shall not, in connection with any
one such action or proceeding or separate but substantially similar or related
actions or proceedings in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one separate firm of attorneys (in addition to any local counsel) at
any time for such Indemnified Holders, which firm shall be designated by the
Holders.  The Company and the Guarantors shall be liable for any settlement of
any such action or proceeding effected with the Company’s and the Guarantors’
prior written consent, which consent shall not be withheld unreasonably, and
each of the Company and the Guarantors agrees to indemnify and hold harmless any
Indemnified Holder from and against any loss, claim, damage, liability or
out-of-pocket expense by reason of any settlement of any action effected with
the written consent of the Company and the Guarantors.  The Company and the
Guarantors shall not, without the prior written consent of each Indemnified
Holder, settle or compromise or consent to the entry of judgment in or otherwise
seek to terminate any pending or threatened action, claim, litigation or
proceeding in respect of which indemnification or contribution may reasonably be
sought hereunder (whether or not any Indemnified Holder is a party thereto),
unless such settlement, compromise, consent or termination includes an
unconditional release of each Indemnified Holder from all liability arising out
of such action, claim, litigation or proceeding.
 
 
-17-

--------------------------------------------------------------------------------

 
 
(b)           Each Holder of Transfer Restricted Securities agrees, severally
and not jointly, to indemnify and hold harmless the Company, the Guarantors and
their respective directors, officers of the Company and the Guarantors who sign
a Registration Statement, and any Person controlling (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) the Company
or any of the Guarantors, and the respective officers, directors, partners,
employees, representatives and agents of each such Person, to the same extent as
the foregoing indemnity from the Company and the Guarantors to each of the
Indemnified Holders, but only with respect to claims and actions based on
information relating to such Holder furnished in writing by such Holder
expressly for use in any Registration Statement.  In case any action or
proceeding shall be brought against the Company, the Guarantors or their
respective directors or officers or any such controlling person in respect of
which indemnity may be sought against a Holder of Transfer Restricted
Securities, such Holder shall have the rights and duties given the Company and
the Guarantors, and the Company, the Guarantors, their respective directors and
officers and such controlling person shall have the rights and duties given to
each Holder by the preceding paragraph.
 
(c)           If the indemnification provided for in this Section 8 is
unavailable to an indemnified party under Section 8(a) or (b) hereof (other than
by reason of exceptions provided in those Sections) in respect of any losses,
claims, damages, liabilities, judgments, actions or expenses referred to
therein, then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative benefits
received by the Company and the Guarantors, on the one hand, and the Holders, on
the other hand, from the Initial Placement (which in the case of the Company and
the Guarantors shall be deemed to be equal to the total gross proceeds to the
Company and the Guarantors from the Initial Placement), the amount of Additional
Interest which did not become payable as a result of the filing of the
Registration Statement resulting in such losses, claims, damages, liabilities,
judgments actions or expenses, and such Registration Statement, or if such
allocation is not permitted by applicable law, the relative fault of the Company
and the Guarantors, on the one hand, and the Holders, on the other hand, in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations.  The relative fault of the Company on the one hand and
of the Indemnified Holder on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or any of the Guarantors, on the one hand,
or the Indemnified Holders, on the other hand, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include, subject to the limitations set forth in the second paragraph
of Section 8(a) hereof, any legal or other fees or expenses reasonably incurred
by such party in connection with investigating or defending any action or claim.
 
 
-18-

--------------------------------------------------------------------------------

 
 
The Company, the Guarantors and each Holder of Transfer Restricted Securities
agree that it would not be just and equitable if contribution pursuant to this
Section 8(c) were determined by pro rata allocation (even if the Holders were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraph.  The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, liabilities or expenses
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim.  Notwithstanding the provisions of this
Section 8, none of the Holders (and its related Indemnified Holders) shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the total discount received by such Holder with respect to the Initial
Securities (before deducting expenses) exceeds the amount of any damages which
such Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.  No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.  The Holders’ obligations to
contribute pursuant to this Section 8(c) are several in proportion to the
respective principal amount of Initial Securities held by each of the Holders
hereunder and not joint.
 
SECTION 9.          Rule 144A.  Each of the Company and the Guarantors hereby
agrees with each Holder, for so long as any Transfer Restricted Securities
remain outstanding, to make available to any Holder or beneficial owner of
Transfer Restricted Securities in connection with any sale thereof and any
prospective purchaser of such Transfer Restricted Securities from such Holder or
beneficial owner, the information required by Rule 144A(d)(4) under the
Securities Act in order to permit resales of such Transfer Restricted Securities
pursuant to Rule 144A under the Securities Act.
 
SECTION 10.        Participation in Underwritten Registrations.  No Holder may
participate in any Underwritten Registration hereunder unless such Holder (a)
agrees to sell such Holder’s Transfer Restricted Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.
 
SECTION 11.         Selection of Underwriters.  The Holders of Transfer
Restricted Securities covered by the Shelf Registration Statement who desire to
do so may sell such Transfer Restricted Securities in an Underwritten
Offering.  In any such Underwritten Offering, the investment banker(s) and
managing underwriter(s) that will administer such offering will be selected by
the Holders of a majority in aggregate principal amount of the Transfer
Restricted Securities included in such offering; provided, however, that such
investment banker(s) and managing underwriter(s) must be reasonably satisfactory
to the Company.
 
SECTION 12.         Miscellaneous.
 
(a)           Remedies.  Each of the Company and the Guarantors hereby agrees
that monetary damages would not be adequate compensation for any loss incurred
by reason of a breach by it of the provisions of this Agreement and hereby agree
to waive the defense in any action for specific performance that a remedy at law
would be adequate.
 
(b)           No Inconsistent Agreements.  Each of the Company and the
Guarantors will not on or after the date of this Agreement enter into any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.  The Company has granted registration rights to the holders
of certain Hecla warrants; however, since 2009, neither the Company nor any of
the Guarantors has entered into any agreement granting any registration rights
with respect to its securities to any Person.  The rights granted to the Holders
hereunder do not in any way conflict with and are not inconsistent with the
rights granted to the holders of the Company’s or any of the Guarantors’
securities under any agreement in effect on the date hereof.
 
 
-19-

--------------------------------------------------------------------------------

 
 
(c)           Adjustments Affecting the Securities.  The Company will not take
any action, or permit any change to occur, with respect to the Securities that
would materially and adversely affect the ability of the Holders to Consummate
any Exchange Offer.
 
(d)           Amendments and Waivers.  The provisions of this Agreement may not
be amended, modified or supplemented, and waivers or consents to or departures
from the provisions hereof may not be given unless the Company has (i) consented
in writing, (ii) in the case of Section 5 hereof and this Section 12(d)(i),
obtained the written consent of Holders of all outstanding Transfer Restricted
Securities and (iii) in the case of all other provisions hereof, obtained the
written consent of Holders of a majority of the outstanding principal amount of
Transfer Restricted Securities (excluding any Transfer Restricted Securities
held by the Company or its Affiliates).  Notwithstanding the foregoing, a waiver
or consent to departure from the provisions hereof that relates exclusively to
the rights of Holders whose securities are being tendered pursuant to the
Exchange Offer and that does not affect directly or indirectly the rights of
other Holders whose securities are not being tendered pursuant to such Exchange
Offer may be given by the Holders of a majority of the outstanding principal
amount of Transfer Restricted Securities being tendered or registered; provided,
however, that, with respect to any matter that directly or indirectly affects
the rights of any Initial Purchaser hereunder, the Company shall obtain the
written consent of each such Initial Purchaser with respect to which such
amendment, qualification, supplement, waiver, consent or departure is to be
effective.
 
(e)           Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:
 
(i)            if to a Holder, at the address set forth on the records of the
Registrar under the Indenture, with a copy to the Registrar under the Indenture;
and
 
(ii)           if to the Company:
 
Hecla Mining Company
6500 N. Mineral Drive, Suite 200
Coeur d’Alene, Idaho
Telecopier No.: (208) 209-1278
Attention: David Sienko


 
-20-

--------------------------------------------------------------------------------

 


With a copy to:


K&L Gates LLP
70 West Madison Street, Suite 3100
Chicago, IL 60602
Telecopier No.: (312) 827-8047
Attention: J. Craig Walker, Esq.


All such notices and communications shall be deemed to have been duly given:  at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.
 
Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.
 
(f)           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties,
including, without limitation, and without the need for an express assignment,
subsequent Holders of Transfer Restricted Securities; provided, however, that
this Agreement shall not inure to the benefit of or be binding upon a successor
or assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Securities from such Holder.
 
(g)           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
 
(h)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
(i)           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF THAT WOULD APPLY THE LAWS OF ANY OTHER
JURISDICTION.
 
(j)           Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
 
(k)           Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Securities.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
 
 
-21-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

 
HECLA MINING COMPANY
             
By:
     
Name:
   
Title:

 
 

  Guarantors:          
HECLA LIMITED
             
By:
     
Name:
   
Title:


 

 
HECLA ALASKA LLC
             
By:
     
Name:
   
Title:


 

 
HECLA GREENS CREEK MINING COMPANY
             
By:
     
Name:
   
Title:


 

 
HECLA JUNEAU MINING COMPANY
             
By:
     
Name:
   
Title:

 
 
-22-

--------------------------------------------------------------------------------

 
 

 
HECLA ADMIRALTY COMPANY
             
By:
     
Name:
   
Title:


 
SILVER HUNTER MINING COMPANY
             
By:
     
Name:
   
Title:


 

 
RIO GRANDE SILVER, INC.
             
By:
     
Name:
   
Title:


 

 
BURKE TRADING INC.
             
By:
     
Name:
   
Title:


 

 
RHL HOLDINGS, INC.
             
By:
     
Name:
   
Title:

 
 

 
HECLA SILVER VALLEY, INC.
             
By:
     
Name:
   
Title:


 
-23-

--------------------------------------------------------------------------------

 
 

 
HECLA MC SUBSIDIARY, LLC
             
By:
     
Name:
   
Title:

 
 
-24-

--------------------------------------------------------------------------------

 
 
The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as a Representative
 
 
By:
     
Name:
   
Title:
 

 
 
SCOTIA CAPITAL (USA) INC.,
as a Representative


 
 
By:
     
Name:
   
Title:
 